[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT           FILED
                                 ________________________ U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                             MAY 24, 2012
                                        No. 11-12390
                                                                              JOHN LEY
                                    Non-Argument Calendar
                                                                               CLERK
                                  ________________________

                           D.C. Docket No. 7:09-cr-00486-LSC-TMP-1

UNITED STATES OF AMERICA,

lllll                                         lllllllllllllllllllll llllllllllllllPlaintiff-Appellee,

                                             versus

CHRISTOPHER DAVID COBB,

llllllllllllllllllllllll                           llll llllllllllllDefendant-Appellant.
                                 ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                         (May 24, 2012)

Before TJOFLAT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

         A jury found Christopher Cobb guilty on two counts of a three-count

indictment: Count 1, receiving child pornography, in violation of 18 U.S.C. §
2252A(a)(2), and Count 3, possessing child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B). The District Court thereafter sentenced Cobb to concurrent

prison terms of 210 months on Count 1 and 120 months on Count 3. He now

appeals his convictions and total sentence.

                                         I.

      Cobb’s indictment was the culmination of an investigation supervised by

Investigator Richard Wilkins assigned to the Internet Crimes Against Children

task force of the Tuscaloosa, Alabama Police Department. As the jury heard at

trial, his duties were to “watch over the Internet for the people praying on young

children, committing crimes, enticing children through computers, [and] to

monitor the peer-to-peer networks such as Limewire, a file-sharing network. A

Limewire user downloads Limewire files to his computer and then decides

whether to share his files over the network. If he does, he may download files

from the network to his own computer and in the process create a “share” folder so

that the files will be available to any other user on the Limewire network.

      Wilkins’s program monitored Internet Protocol (IP) addresses and identified

computers that were uploading and downloading images of child pornography.

On May 12, 2009, Wilkins’s program identified a suspicious IP address and via

supoena identified the subscriber as Cobb’s mother. Executing a search warrant

                                         2
for her house on June 2, 2009, Tuscaloosa police seized two computers belonging

to Cobb from his bedroom and several CDs, including a pornographic video with

the word “teen” in the title. The computers had been accessing Limewire and

revealed videos and still images of child pornography. One of the images had a

file name including the words “kiddie sex,” “preteen little girls,” “six year old,”

“seven year old lolita,” and “eight year old.” Another image had a file name with

the words “children kids hardcore,” “childporn,” “illegal preteen underage lolita

kiddy child incest,” and “young naked nude little girl.” A week following the

search, Cobb, who was present during the search and identified his computers, fled

to Mexico; he was arrested a year later in New Mexico.

      Cobb challenges his convictions on the ground that the District Court

abused its discretion in admitting into evidence Government’s Exhibit 11, a CD

containing videos and still images of child pornography. Wilkins testified that the

videos and images on the exhibit had SHA-1 values matching the SHA-1 values

for the files he found on Cobb’s computers. “SHA” stands for Secured Hash

Algorithm, which is “used to compute a condensed representation of a message or

date file.” United States v. Miknevick, 638 F.3d 178, 181 n.1 (3d Cir. (2011) A

SHA-1 value “can act like a fingerprint.” Id. See also United States v. Sutton, 350

Fed. Appx. 780, 781 n.1 (3d Cir. 2009) (a SHA-1 value is “a kind of digital

                                          3
fingerprint”) (unpublished). A national data base contains a listing of SHA-1

values for known images of child pornography. Thus, when Wilkins identified file

names on Cobb’s computers indicative of child pornography, he checked the

national database for the SHA-1 values for those files. When he found a match, he

concluded that a specific file saved on Cobb’s computer contained an image of

child pornography.

      The district court, pursuant to Federal Rule Evidence 104, found that

Exhibit 11 contained videos and images that matched videos and images stored on

Cobb’s computer. The evidence was obviously relevant and thus admissible, see

Federal Rule of Evidence 402, unless the District Court’s threshold findings—that

the videos and images on the computers matched what Wilkins found in the

national database—were clearly erroneous. We conclude that they were not. To

the extent that Cobb contends that the evidence should have been excluded under

Federal Rule of Evidence 403, his contention is meritless. Exclusion of relevant

evidence under Rule 403 is an extraordinary remedy, a discretionary call. We find

no abuse of discretion in the call the court made, to admit Exhibit 11 into

evidence.

                                         II.




                                          4
      Cobb contends that his sentences are unreasonable, that the sentencing

factors of 18 U.S.C. § 3553(a) counseled lesser sentences. He is referring to the

Count 1 sentence, 210 months’ incarceration, which drives the sentencing

package. The question is whether the District Court abused its discretion in

selecting such term. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445, 451-52 (2007). Cobb’s brief does not explain why the 210

prison term is unreasonable. Notwithstanding, given the seriousness of Cobb’s

conduct and the record before the court at sentencing, we could hardly say that the

Count 1 sentence is unreasonable.

      AFFIRMED.




                                         5